Citation Nr: 0844909	
Decision Date: 12/30/08    Archive Date: 01/07/09

DOCKET NO.  07-21 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel




INTRODUCTION

United States service department records certify that the 
decedent in this case (hereinafter "the veteran") had 
recognized guerrilla service from August 1, 1945, to October 
17, 1945.  The Armed Forces of the Philippines have certified 
(in a statement issued for burial reimbursement only) that 
the veteran was an enlisted member of the Philippine Army 
from January 1945 to March 1959.  The veteran died in January 
1982, and the appellant in this matter is claiming benefits 
as his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2006 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).



FINDINGS OF FACT

1.  According to the official certificate of death, the 
veteran died on January [redacted], 1982, due to a right upper lung 
density of undetermined etiology.

2.  Service connection was not in effect for any disabilities 
at the time of the veteran's death.

3.  No competent medical evidence has been submitted or 
identified to demonstrate that the veteran's death was 
related to his military service.



CONCLUSION OF LAW

The cause of the veteran's death was not related to an injury 
or disease incurred in or aggravated by active military 
service, nor is there a basis for a presumption that it was 
so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1310 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310, 3.312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1) (2008).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

In January 2006 VA sent the claimant a letter informing her 
of the types of evidence needed to substantiate her claim and 
its duty to assist her in substantiating her claim under the 
VCAA.  The letter informed her that VA would assist her in 
obtaining evidence necessary to support her claim, such as 
medical records, employment records, or records from other 
Federal agencies.  She was advised that it is her 
responsibility to provide or identify, and furnish 
authorization where necessary for the RO to obtain, any 
supportive evidence pertinent to her claim.  See 38 C.F.R. 
§ 3.159(b)(1).  Although no longer required, the appellant 
was also asked to submit evidence and/or information in her 
possession to the RO.

The Board finds that the content of the letter provided to 
the claimant complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  In addition, the May 2006 rating 
decision, April 2007 SOC, and August 2007 SSOC explained the 
basis for the RO's action, and the SOC and SSOC provided her 
with additional 60-day periods to submit more evidence.  It 
appears that all obtainable evidence identified by the 
claimant relative to her claim has been obtained and 
associated with the claims file, and that she has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that the appellant has been provided with every 
opportunity to submit evidence and argument in support of her 
claims, and to respond to VA notices.

In the context of a claim for dependency and indemnity 
compensation (DIC) based upon service connection for the 
cause of a veteran's death, VCAA notice must include (1) a 
statement of the conditions, if any, for which a veteran was 
service connected at the time of his death; (2) an 
explanation of the evidence and information required to 
substantiate such a claim based on a previously service-
connected condition; and (3) an explanation of the evidence 
and information required to substantiate the claim based on a 
condition not yet service connected.  Hupp v. Nicholson, 21 
Vet. App. 342, 352-53 (2007).  While there are particularized 
notice obligations with respect to a claim for DIC, there is 
no preliminary obligation on the part of VA to conduct a pre-
decisional adjudication of the claim prior to providing a 
section 5103(a)-compliant notice.  The Board finds that in 
the present case the requirements of the VCAA notice under 
the Hupp decision have been fulfilled, because the veteran 
did not have any service-connected disabilities at the time 
of his death and the claimant has been given an explanation 
of how to substantiate a DIC claim for a condition not yet 
service connected.

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.

In addition to the foregoing harmless-error analysis, to 
whatever extent the decision of the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date, the Board finds no prejudice to the appellant in 
proceeding with the present decision.  Since the claim for 
service connection for the cause of the veteran's death is 
being denied, no effective date will be assigned, so there 
can be no possibility of any prejudice to the appellant.

Accordingly, we find that VA has satisfied its duty to assist 
the claimant in apprising her as to the evidence needed, and 
in obtaining evidence pertinent to her claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the claimant.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Facts and Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 
2008); 38 C.F.R. § 3.303(a) (2008).

In addition, service connection may be granted for disease 
that is diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 
C.F.R. § 3.303(d).  Service connection may also be granted on 
a presumptive basis for certain chronic disabilities, 
including active tuberculosis, when manifested to a 
compensable degree within the initial post-service year.  38 
C.F.R. §§ 3.307, 3.309(a).  

In order for service connection for the cause of a veteran's 
death to be granted, it must be shown that a service-
connected disability caused the death, or substantially or 
materially contributed to cause death.  A service-connected 
disability is one that was incurred in or aggravated by 
active service, one that may be presumed to have been 
incurred during such service, or one that was proximately due 
to or the result of a service-connected disability.  
38 C.F.R. § 3.312. 

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  
38 C.F.R. § 3.312(a).  The service-connected disability will 
be considered the principal cause of death when such 
disability, either singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b).  
The service-connected disability will be considered a 
contributory cause of death when it contributed so 
substantially or materially to death that it combined to 
cause death, or aided or lent assistance to the production of 
death.  It is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 C.F.R. § 3.312(c)(1).  The 
debilitating effects of a service-connected disability must 
have made the decedent materially less capable of resisting 
the fatal disease or must have had a material influence in 
accelerating death.  See Lathan v. Brown, 7 Vet. App. 359, 
366 (1995).

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions.  Even in such cases, 
it must be considered whether there may be a reasonable basis 
for holding that a service-connected condition was of such 
severity as to have a material influence in accelerating 
death.  In such a situation, however, it would not generally 
be reasonable to hold that a service-connected disability 
accelerated death unless such condition affected a vital 
organ and was itself of a progressive or debilitating nature.  
38 C.F.R. § 3.312(c)(3), (4).

Status as a veteran is required to confer eligibility for 
benefits administered by VA.  
A "veteran" is a person who served in the active military, 
naval, or air service and who was discharged or released 
under conditions other than dishonorable.  38 U.S.C.A. § 
101(2); 38 C.F.R. § 3.1(d).  "Active military, naval, and 
air service" includes active duty.  "Active duty" is 
defined as full-time duty in the Armed Forces.  38 C.F.R. § 
3.6(a), (b).  The "Armed Forces" consist of the United 
States Army, Navy, Marine Corps, Air Force, and Coast Guard, 
including their Reserve components.  38 C.F.R. § 3.1(a).

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
while such forces were in the service of the Armed Forces of 
the United States pursuant to the military order of the 
President dated July 26, 1941, including among such military 
forces organized guerrilla forces under commanders appointed, 
designated, or subsequently recognized by the Commander in 
Chief, Southwest Pacific Area, or other competent authority 
in the Army of the United States, shall not be deemed to have 
been active military, naval, or air service for the purposes 
of any law of the United States conferring rights, 
privileges, or benefits upon any person by reason of the 
service of such person or the service of any other person in 
the Armed Forces, except for certain benefits as specified by 
law.  38 U.S.C.A. § 107(a). 

In determining whether an individual had any recognized 
active service, service in the Commonwealth Army of the 
Philippines is included, from and after the dates they were 
called into service of the Armed Forces of the United States, 
for compensation purposes, but not for pension.  38 C.F.R. § 
3.40(c).  Similarly, service as a guerrilla under a 
commissioned officer of the United States Army, Navy, or 
Marine Corps, or under a commissioned officer of the 
Commonwealth Army recognized by and cooperating with the 
United States Forces is included, for compensation purposes, 
but not for pension.  38 C.F.R. § 3.40(d)(1).  Guerrilla 
service is established if a service department certifies that 
the individual had recognized guerrilla service, or 
unrecognized guerrilla service under a recognized 
commissioned officer if the individual was a former member of 
the United States Armed Forces or the Commonwealth Army.  38 
C.F.R. § 3.40(d)(2)(i), (ii).

The period of active service will be from the date certified 
as the date of enlistment or the date of report for active 
duty, whichever is later, to the date of release from active 
duty or discharge.  In the case of members of the Philippine 
Commonwealth Army, the date of release will be no later than 
June 30, 1946.  38 C.F.R. § 3.41(a).  The active service in 
the guerrilla forces will be the period certified by the 
service department.  38 C.F.R. § 3.41(d).

Only service department records can establish if and when a 
person was serving on qualifying active service.  Venturella 
v. Gober, 11 Vet. App. 340, 341 (1997); Cahall v. Brown, 7 
Vet. App. 232, 237 (1994).  The service department's findings 
are binding and conclusive upon VA.  This agency does not 
have the authority to alter the findings of the service 
department.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); 
see Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).

In this case, the appellant contends that the veteran died as 
a result of pulmonary tuberculosis incurred or aggravated 
during his active service.  The Board notes that for the 
purposes of this decision, only the veteran's service as a 
recognized guerrilla can be considered , i.e., his certified 
service from August 1, 1945, to October 17, 1945.  As 
discussed above, his subsequent career with the Philippine 
Army, which extended to 1959, did not confer potential 
eligibility for VA benefits upon him or his spouse.

A review of the service treatment records does not show any 
complaints or treatment related to pulmonary tuberculosis.  
The file does not show any pertinent treatment records until 
1960, when an X-ray showed that the veteran had pulmonary 
tuberculosis characterized as minimal, bilateral, and 
probably corrected. 

Private treatment records show that the veteran was admitted 
in January 1982 with a probable pulmonary density.  It was 
noted that the condition had begun four months before as a 
productive cough accompanied by chest and back pain and 
weight loss.  The veteran was hospitalized and discharged 
with slight improvement.  Three weeks later his symptoms 
recurred, and he was hospitalized again.  The veteran's 
certificate of death states that he died on January [redacted], 1982, 
due to a right upper lung density, etiology undetermined.

P.M.R., M.D., wrote in September 1986 that the veteran was 
treated in 1949 or 1950 for chronic respiratory disease.  
G.M.S.D., M.D., wrote in July 2007 that the veteran was 
hospitalized in January 1982 for pulmonary tuberculosis and 
liver cirrhosis.

The appellant submitted additional evidence after the August 
2007 SSOC was issued.  It is not necessary for the claim to 
be referred to the RO for the issuance of an additional SSOC, 
because the additional evidence is not pertinent to the issue 
of whether the cause of the veteran's death is service 
connected.  See 38 C.F.R. §§ 19.31, 19.37.  The additional 
evidence consists of a page from the veteran's diary in 1960 
showing that he had contemporaneous medical treatment, and a 
January 1982 letter from the Philippine Veterans Memorial 
Medical Center in Quezon City about locations where he could 
be treated.

We recognize the sincerity of the appellant's arguments that 
the cause of the veteran's death was service connected.  
However, the resolution of issues which involve medical 
knowledge, such as the diagnosis of a disability and the 
determination of medical etiology, require professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  It is true that a claimant's lay statements may be 
competent to support a claim for service connection by 
supporting the occurrence of lay-observable events or the 
presence of disability or symptoms of disability subject to 
lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. 
§§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007).  See also Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  
However, pulmonary tuberculosis is a complex disorder which 
requires specialized training for a determination as to 
diagnosis and causation, and is therefore not susceptible of 
lay opinions on etiology.  In the present case, the evidence 
shows that the veteran was first diagnosed with pulmonary 
tuberculosis approximately 15 years after his service as a 
recognized guerrilla, and there is no medical evidence 
linking the cause of his death to his recognized service.

Although we are sympathetic with the appellant's loss of her 
husband, we find a lack of competent medical evidence to 
warrant a favorable decision.  The preponderance of the 
evidence is against the appellant's claim of entitlement to 
service connection for the cause of the veteran's death. 


ORDER

Service connection for the cause of the veteran's death is 
denied.



______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


